This is a companion case to those of No. 9377, Texas  N. O. Railway v. Stratton, this day decided, 74 S.W.2d 746, and No. 9383, Texas N. O. Railway v. Stratton, decided June 13, 1934, 74 S.W.2d 741. On authority of the decision and opinions in those two cases (here referred to and adopted as parts of law decided being the same in all, the of this opinion), the evidence and the points judgment of the trial court in this case will be reversed, and judgment here rendered that appellees take nothing by their suit against appellant, and pay all costs.